IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 01-40024
                            Summary Calendar



                           RONNIE DREW GIST,

                                                 Plaintiff-Appellant,

                                  versus

            MICHAEL RHONE, Correctional Officer III;
             ETHEN BYRD; STEPHEN WELLS; CARLOS LUGO;
     GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
                 JUSTICE, INSTITUTIONAL DIVISION,

                                                 Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 9:00-CV-289
                         --------------------
                            August 20, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ronnie Drew Gist, Texas inmate # 602578, appeals the district

court’s dismissal as frivolous and for failure to state a claim of

his 42 U.S.C. § 1983 complaint.            Gist’s complaint, filed in

November 2000, alleges that he suffered injuries from a 1993

incident involving corrections officers Rhone, Byrd, Wells, and

Lugo.    We have reviewed the record and Gist’s brief and affirm the

decision   of   the   district   court   under    28   U.S.C.   §   1915A   for


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40024
                               -2-

essentially the reasons stated by the district court.   See Gist v.

Johnson, et al., No. 9:00-CV-289 (E.D. Tex. Dec. 4, 2000).   Gist’s

complaint alleges his best case and therefore a remand to allow

Gist to amend the complaint is not required.        See Jones v.

Greninger, 188 F.3d 322, 327 (5th Cir. 1999);   Morin v. Caire, 77
F.3d 116, 121 (5th Cir. 1996).

     AFFIRMED.